Exhibit 10.1

EVERQUOTE, INC.

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is entered into as of
August 7, 2020, by and between WESTERN ALLIANCE BANK, an Arizona corporation
(“Bank”) and EVERQUOTE, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of August 11, 2014 (as may have been amended from time to time, collectively,
the “Original Agreement”). Borrower has requested, and Bank has agreed, that
Bank replace, amend and restate the Original Agreement in its entirety. Borrower
wishes to continue obtain credit from time to time from Bank, and the parties
desire to amend and restate the Original Agreement in accordance with the terms
of this Agreement. This Agreement sets forth the terms on which Bank will
advance credit to Borrower, and Borrower will repay the amounts owing to Bank.

AGREEMENT

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.

“Adjusted EBDA” means, for any period, Borrower’s earnings before depreciation
and amortization expense, plus non-cash stock compensation expense, for such
period, as determined in accordance with GAAP.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; Collateral
audit fees; and Bank’s reasonable attorneys’ fees and expenses incurred in
amending, enforcing or defending the Loan Documents (including fees and expenses
of appeal), incurred before, during and after an Insolvency Proceeding, whether
or not suit is brought or any other Event of Default.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 



--------------------------------------------------------------------------------

“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower; provided however, that the Borrowing Base may
be revised from time to time by Bank following each Collateral audit or as Bank
deems necessary in Bank’s reasonable judgment acting in good faith and upon
notification thereof to Borrower to reflect contingencies and risks which may
adversely affect the Eligible Accounts.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code, as amended from time to
time.

“Collateral” means the property described on Exhibit A attached hereto.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a deposit account or the securities
intermediary or commodity intermediary at which Borrower maintains a securities
account or a commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over any such account.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

 

2



--------------------------------------------------------------------------------

“EBITDA” means Borrower’s net income, plus (i) interest expense, plus
(ii) income tax expense plus (iii) to the extent deducted in the calculation of
net income, depreciation expense and amortization expense plus (iv) to the
extent deducted in the calculation of Net Income, non-cash charges during such
period, plus (v) to the extent deducted in the calculation of Net Income, fees
and expenses paid in connection with this Agreement and the Credit Extensions
and any amendment thereto, plus (vi) to the extent deducted in the calculation
of Net Income, extraordinary or non-recurring items during such period which
have been approved in writing by Bank.

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment acting in good faith and upon notification thereof to
Borrower in accordance with the provisions hereof. Unless otherwise agreed to by
Bank, Eligible Accounts shall not include the following:

(a) Accounts that the account debtor has failed to pay within ninety (90) days
of invoice date;

(b) Accounts with respect to an account debtor, thirty-five percent (35%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;

(c) Accounts with respect to which the account debtor is an officer, employee,
or agent of Borrower;

(d) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, or other terms by reason
of which the payment by the account debtor may be conditional;

(e) prebillings, prepaid deposits, retention billings, or progress billings;

(f) Accounts with respect to which the account debtor is an Affiliate of
Borrower;

(g) Accounts with respect to which the account debtor does not have its
principal place of business in the United States or Canada, except for Eligible
Foreign Accounts;

(h) Accounts with respect to which the account debtor is the government of the
United States or any department, agency, or instrumentality of the United
States, except for Accounts whereby the payee has assigned its payment rights to
Bank, the assignment has been acknowledged under the Assignment of Claims Act of
1940 (31 U.S.C. Section 3727), and such assignment otherwise complies with the
Assignment of Claims Act to Bank’s reasonable satisfaction in the exercise of
its reasonable credit judgment;

(i) Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower or for
deposits or other property of the account debtor held by Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

(j) Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed thirty-five percent (35%)
of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;

(k) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business; and

 

3



--------------------------------------------------------------------------------

(l) Accounts the collection of which Bank reasonably determines to be doubtful.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States or
Canada and that Bank approves on a case-by-case basis.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“GAAP” means generally accepted accounting principles as in effect from time to
time.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following now or hereafter owned by the Borrower:
Copyrights, Trademarks and Patents; all trade secrets, all design rights, claims
for damages by way of past, present and future infringement of any of the rights
included above, all licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights; all amendments, renewals and
extensions of any of the Copyrights, Trademarks or Patents; and all proceeds and
products of the foregoing, including without limitation all payments under
insurance or any indemnity or warranty payable in respect of any of the
foregoing.

“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“IP Security Agreement” means that certain Intellectual Property Security
Agreement dated as of August 11, 2014 from Borrower in favor of Bank, as
amended, modified, or supplemented.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, the IP Security Agreement,
any agreements related to letters of credit, any subordination/intercreditor
agreements, any pledge or security agreements, any note or notes executed by
Borrower or any other Person, and any other agreement, instrument or document
entered into in connection with this Agreement, all as amended, restated,
supplemented or otherwise modified or extended from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) of Borrower and its Subsidiaries
taken as a whole or (ii) the ability of Borrower to repay the Obligations or
otherwise perform its obligations under the Loan Documents or (iii) the value or
priority of Bank’s security interests in the Collateral.

“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

(b) unsecured Indebtedness owing to trade creditors in the ordinary course of
business;

 

5



--------------------------------------------------------------------------------

(c) Indebtedness existing on the Closing Date and disclosed in the Schedule;

(d) Indebtedness secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided (i) such Indebtedness did not, when initially
incurred, exceed the lesser of the cost or fair market value of the equipment
financed with such Indebtedness and (ii) such Indebtedness does not exceed
$100,000 in the aggregate at any given time;

(e) Subordinated Debt, including the Investor Debt that remains outstanding
after the application of proceeds from the initial Advance;

(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(g) other Indebtedness not exceeding $100,000 in the aggregate outstanding at
any time; and

(h) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness specified in clause (c) above, provided that the
principal amount thereof is not increased and the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investment” means:

(a) Investments existing on the Closing Date disclosed in the Schedule;

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit maturing
no more than one (1) year from the date of investment therein issued by Bank,
and (iv) Bank’s money market accounts;

(c) Investments (i) in an aggregate amount not to exceed $100,000 at any time,
consisting of travel advances and employee relocation loans and other employee
loans and advances in the ordinary course of business, and (ii) loans to
employees, officers or directors relating to the purchase of equity securities
of Borrower or its Subsidiaries and consistent with past practices;

(d) Investments (i) by Borrower in Subsidiaries not to exceed Three Million
Dollars ($3,000,000) in the aggregate in any fiscal year, and (ii) by
Subsidiaries in Borrower;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers,
arising in the ordinary course of business; and

(f) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (f) shall not
apply to Investments of Borrower in any Subsidiary.

 

6



--------------------------------------------------------------------------------

“Permitted Liens” means the following:

(a) Any Liens existing on the Closing Date and disclosed in the Schedule or
arising under this Agreement or the other Loan Documents;

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;

(c) Liens (i) upon or in any equipment which was not financed by Bank acquired
or held by Borrower or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of the financing
of, or within 60 days after acquisition of, such equipment, or (ii) existing on
such equipment at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such equipment;

(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

(e) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, and other similar Liens imposed without action of such
parties arising in the ordinary course of Borrower’s business or by operation of
law, securing obligations which are not past due or which are being contested in
good faith by appropriate proceedings and for which reserves satisfactory to
Bank have been established;

(f) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations, incurred in the
ordinary course of business;

(g) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property granted in the ordinary course of business and consistent with past
practices; and

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prime Rate” means the greater of three and one quarter percent (3.25%) or the
Prime Rate published in the Money Rates section of the Western Edition of The
Wall Street Journal, or such other rate of interest publicly announced from time
to time by Bank as its Prime Rate. Any change in the Prime Rate shall take
effect at the opening of business on the day specified in the public
announcement of a change in Prime Rate.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

7



--------------------------------------------------------------------------------

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.

“Revolving Line” means a credit extension of up to Twenty-Five Million Dollars
($25,000,000).

“Revolving Maturity Date” means August 7, 2022.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms reasonably acceptable to Bank (and
identified as being such by Borrower and Bank), pursuant to a subordination
agreement in form and substance reasonably satisfactory to Bank.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries (including any Affiliate), or both, by such Person.
Unless the context otherwise requires, each reference to a Subsidiary herein
shall be a reference to a Subsidiary of Borrower.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP and all calculations made hereunder shall
be made in accordance with GAAP. When used herein, the terms “financial
statements” shall include the notes and schedules thereto.

2. LOAN AND TERMS OF PAYMENT.

2.1 Credit Extensions. Borrower promises to pay to the order of Bank, in lawful
money of the United States of America, the aggregate unpaid principal amount of
all Credit Extensions made by Bank to Borrower hereunder. Borrower shall also
pay interest on the unpaid principal amount of such Credit Extensions at rates
in accordance with the terms hereof.

(a) Revolving Advances.

(i) Subject to and upon the terms and conditions of this Agreement, Borrower may
request Advances in an aggregate outstanding amount not to exceed the lesser of
(A) the Revolving Line or (B) the Borrowing Base. Subject to the terms and
conditions of this Agreement, amounts borrowed pursuant to this Section 2.1(a)
may be repaid and reborrowed at any time prior to the Revolving Maturity Date,
at which time all Advances under this Section 2.1(a) shall be immediately due
and payable. Borrower may prepay any Advances without penalty or premium.

(ii) Whenever Borrower desires an Advance, Borrower will notify Bank no later
than 3:00 p.m. Pacific time, on the Business Day that the Advance is to be made.
Each such notification shall be made (A) by telephone or in-person followed by
written confirmation from Borrower within 24 hours, (B) by electronic mail or
facsimile transmission, or (C) by delivering to Bank a Revolving Advance Request
Form in substantially the form of Exhibit B hereto. Bank is authorized to make
Advances under this Agreement, based upon instructions received from a
Responsible Officer or a designee of a

 

8



--------------------------------------------------------------------------------

Responsible Officer, or without instructions if in Bank’s discretion such
Advances are necessary to meet Obligations which have become due and remain
unpaid. Bank shall be entitled to rely on any notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance to the extent provided in Section 13.2.
Bank will credit the amount of Advances made under this Section 2.1(a) to
Borrower’s deposit account.

2.2 Overadvances. If the aggregate amount of the outstanding Advances exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrower
shall immediately pay to Bank, in cash, the amount of such excess.

2.3 Interest Rates, Payments, and Calculations.

(a) Interest Rates.

(i) Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding Daily Balance thereof, at an annual rate equal to
the Prime Rate.

(b) Late Fee; Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law, not in any
case to be less than $25.00. All Obligations shall bear interest, from and after
the occurrence and during the continuance of an Event of Default, at a rate
equal to five (5) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default. Bank shall provide
Borrower with written notice any interest rate changes or other fees as a result
of this Section 2.3(b).

(c) Payments. Interest hereunder shall be due and payable on the tenth calendar
day of each month during the term hereof. Bank shall, at its option, charge such
interest, all Bank Expenses, and all Periodic Payments against any of Borrower’s
deposit accounts or against the Revolving Line, in which case those amounts
shall thereafter accrue interest at the rate then applicable hereunder. Any
interest not paid when due shall be compounded by becoming a part of the
Obligations, and such interest shall thereafter accrue interest at the rate then
applicable hereunder. All payments shall be free and clear of any taxes,
withholdings, duties, impositions or other charges, to the end that Bank will
receive the entire amount of any Obligations payable hereunder, regardless of
source of payment.

(d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

2.4 Crediting Payments.

(a) Prior to the occurrence of an Event of Default, Bank shall credit a wire
transfer of funds, check or other item of payment to such deposit account or
Obligation as Borrower specifies. After the occurrence of an Event of Default,
the receipt by Bank of any wire transfer of funds, check, or other item of
payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank

 

9



--------------------------------------------------------------------------------

after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day. Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

(b) Borrower hereby authorizes Bank to automatically deduct the amount of any
loan payments from any deposit account(s) of Borrower held with Bank, including
without limitation the deposit account number ending with 3659. If the funds in
the account(s) are insufficient to cover any payment, Bank shall not be
obligated to advance funds to cover the payment and Borrower agrees to pay any
applicable fees for this service disclosed in the Schedule of Fees and Charges
applicable to Borrower’s account(s). Subject to any terms and conditions in the
Loan Documents, Borrower or Bank may voluntarily terminate automatic payments at
any time for any reason.

2.5 Fees. Borrower shall pay to Bank the following:

(a) Facility Fee. On the Closing Date, a facility fee equal to Thirty Seven
Thousand Five Hundred Dollars ($37,500) in respect of the Revolving Line and on
each anniversary thereof until this Agreement is terminated, each of which shall
be deemed fully earned as of the Closing Date; provided that if this Agreement
is terminated prior to an anniversary payment date then no such anniversary
payments occurring after the termination date shall be due or payable; and

(b) Bank Expenses. Within three (3) Business Days of notice by Bank to Borrower
(which shall be communicated to Borrower in writing within five (5) Business
Days following the Closing Date), all Bank Expenses incurred through the Closing
Date, including reasonable attorneys’ fees and expenses and, after the Closing
Date, all Bank Expenses, including attorneys’ fees and expenses, as and when
they are incurred by Bank.

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 13.7, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice to Borrower upon the occurrence and
during the continuance of an Event of Default. Bank shall provide notice to
Borrower of such actions; however, failure to provide such notice to Borrower
shall not limit, obviate or impair Bank’s rights hereunder. Notwithstanding
termination, Bank’s Lien on the Collateral shall remain in effect for so long as
any Obligations are outstanding.

2.7 Termination Prior to Maturity Date; Survival. All covenants, representations
and warranties made in this Agreement shall continue in full force until this
Agreement has terminated pursuant to its terms and all Obligations have been
satisfied. So long as Borrower has satisfied the Obligations (other than
inchoate indemnity obligations, and any other obligations which, by their terms,
are to survive the termination of this Agreement), this Agreement may be
terminated prior to the Revolving Maturity Date by Borrower, effective ten
(10) Business Days after written notice of termination is given to Bank. Those
obligations that are expressly specified in this Agreement as surviving this
Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.

 

10



--------------------------------------------------------------------------------

3. CONDITIONS OF LOANS.

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a) this Agreement;

(b) a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c) UCC Financing Statement in a form suitable for filing with the office of the
Secretary of State (or equivalent official) of the jurisdiction of incorporation
of Borrower;

(d) an addendum to the IP Security Agreement;

(e) insurance authorization letter;

(f) payment of the fees and Bank Expenses then due specified in Section 2.5
hereof;

(g) current financial statements of Borrower;

(h) agreement to provide insurance and evidence satisfactory to Bank that the
insurance policies and endorsements required by Section 6.6 hereof are in full
force and effect, together with appropriate evidence showing lender loss payable
and/or additional insured clauses or endorsements in favor of Bank;

(i) a borrowing base certificate in substantially similar form as Exhibit C;

(j) a compliance certificate as of the month ended immediately prior to the
Closing Date in substantially similar form as Exhibit D;

(k) certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released; and

(l) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a) timely receipt by Bank of the notification required by Section 2.1; and

(b) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Advance Request
Form and on the effective date of each Credit Extension as though made at and as
of each such date (in each case other than representations and warranties made
as of a specified date, in which case as of such date), and no Event of Default
shall have occurred and be continuing, or would exist after giving effect to
such Credit Extension. The making of each Credit Extension shall be deemed to be
a representation and warranty by Borrower on the date of such Credit Extension
as to the accuracy of the facts referred to in this Section 3.2.

 

11



--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in all presently existing and hereafter acquired or arising
Collateral in order to secure prompt repayment of any and all Obligations and in
order to secure prompt performance by Borrower of each of its covenants and
duties under the Loan Documents. Such security interest constitutes a valid,
first priority security interest in the presently existing Collateral (subject
only to Permitted Liens described in clause (c) of such defined term, which are
permitted to have seniority over Bank’s Lien) and will constitute a valid, first
priority security interest in Collateral acquired after the date hereof (subject
only to Permitted Liens described in clause (c) of such defined term, which are
permitted to have seniority over Bank’s Lien).

4.2 Delivery of Additional Documentation Required. Borrower shall from time to
time deliver to Bank, at the request of Bank, all Negotiable Collateral (each
with a value in excess of $25,000, or with a combined aggregate value in excess
of $100,000) and shall execute and deliver all financing statements and other
documents that Bank may reasonably request, in form satisfactory to Bank, to
perfect and continue the perfection of Bank’s security interests in the
Collateral and in order to fully consummate all of the transactions contemplated
under the Loan Documents. Borrower from time to time may pledge to Bank specific
time deposit accounts to secure specific Obligations. Borrower authorizes Bank
to hold any amounts in such accounts in pledge and to decline to honor any
drafts thereon or any request by Borrower or any other Person to pay or
otherwise transfer any part of such balances for so long as the Obligations are
outstanding, if an Event of Default has occurred that is continuing or would
exist after giving effect to such draft or transfer request.

4.3 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.

4.4 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than once a year (unless an Event of
Default has occurred and is continuing), to inspect Borrower’s Books and to make
copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral.

5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1 Due Organization and Qualification. Borrower and each Subsidiary is a
corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified except
where the failure to do so could not reasonably be expected to have a material
adverse effect on Borrower’s business.

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s Articles of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement to which Borrower is a party or by
which Borrower is bound. Borrower is not in default under any agreement to which
it is a party or by which it is bound where the default could reasonably be
expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

5.3 No Prior Encumbrances. Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.

5.4 Bona Fide Eligible Accounts. The Eligible Accounts are bona fide existing
obligations. The property and services giving rise to such Eligible Accounts has
been delivered or rendered to the account debtor or to the account debtor’s
agent for immediate and unconditional acceptance by the account debtor. Borrower
has not received notice of actual or imminent Insolvency Proceeding of any
account debtor that is included in any Borrowing Base Certificate as an Eligible
Account.

5.5 Merchantable Inventory. All Inventory is in all material respects of good
and marketable quality, free from all material defects, except for Inventory for
which adequate reserves have been made.

5.6 Intellectual Property Collateral. Borrower is the sole owner of the
Intellectual Property Collateral, except for (a) non-exclusive licenses granted
by Borrower to its customers in the ordinary course of business,
(b) over-the-counter software that is commercially available to the public, and
(c) Intellectual Property licensed to Borrower and noted, to the extent
material, on the Schedule. Each of the Patents is valid and enforceable, and no
part of the Intellectual Property Collateral which is material to the Borrower’s
business has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party except to the extent such claim could not
reasonably be expected to have a Material Adverse Effect on Borrower’s business.
Except as set forth in the Schedule, Borrower’s rights as a licensee of
intellectual property do not give rise to more than five percent (5%) of its
gross revenue in any given month, including without limitation revenue derived
from the sale, licensing, rendering or disposition of any product or service.
Except as set forth in the Schedule, Borrower is not a party to, or bound by,
any material agreement that restricts the grant by Borrower of a security
interest in Borrower’s rights under such agreement.

5.7 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof. All of Borrower’s
Inventory and Equipment is located only at the location or locations set forth
on the Schedule, or such other locations in compliance with Section 7.10.

5.8 Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which an adverse decision (that is not covered by
independent third-party insurance as to which liability has been denied by such
insurance carrier) could have a Material Adverse Effect, or a material adverse
effect on Borrower’s interest or Bank’s security interest in the Collateral.

5.9 No Material Adverse Change in Financial Statements. The most recent
consolidated financial statements of the Borrower and its Subsidiaries that Bank
has received from Borrower fairly present in all material respects Borrower’s
financial condition as of the date thereof and Borrower’s consolidated results
of operations for the period then ended. There has not been a material adverse
change in the consolidated financial condition of Borrower since the date of the
most recent of such financial statements submitted to Bank.

5.10 Solvency, Payment of Debts. Borrower is solvent and able to pay its debts
(including trade debts) as they mature.

 

13



--------------------------------------------------------------------------------

5.11 Regulatory Compliance. Borrower and each Subsidiary have met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA, and no event has occurred resulting from Borrower’s failure to comply
with ERISA that could result in Borrower’s incurring any material liability.
Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
Borrower is not engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower has complied in all material
respect with the provisions of the Federal Fair Labor Standards Act. Borrower
has not violated any statutes, laws, ordinances or rules applicable to it,
violation of which could reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any of its Subsidiaries is in violation in any
material respect of any applicable requirement of law relating to terrorism or
money laundering, including Executive Order No. 13224, effective September 24,
2001, The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311 5330), the Trading With the Enemy Act (50
U.S.C. §§1-44, as amended), the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56, signed into law October 26, 2001, the Criminal Justice (Money
Laundering and Terrorist Financing) Act 2010 as amended and the Criminal Justice
(Terrorist Offences) Act 2005.

5.12 Environmental Condition. None of Borrower’s or any Subsidiary’s properties
or assets has ever been used by Borrower or any Subsidiary or, to the best of
Borrower’s knowledge, by previous owners or operators, in the disposal of, or to
produce, store, handle, treat, release, or transport, any hazardous waste or
hazardous substance other than in accordance with applicable law in all material
respects; to the best of Borrower’s knowledge, none of Borrower’s properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a hazardous waste or hazardous substance
disposal site, or a candidate for closure pursuant to any environmental
protection statute; no lien arising under any environmental protection statute
has attached to any revenues or to any real or personal property owned by
Borrower or any Subsidiary; and neither Borrower nor any Subsidiary has received
a summons, citation, notice, or directive from the Environmental Protection
Agency or any other federal, state or other governmental agency concerning any
action or omission by Borrower or any Subsidiary resulting in the releasing, or
otherwise disposing of hazardous waste or hazardous substances into the
environment.

5.13 Taxes. Borrower and each Subsidiary have filed or caused to be filed all
tax returns required to be filed, and have paid, or have made adequate provision
for the payment of, all taxes reflected therein, except as otherwise permitted
by Section 6.6 hereof.

5.14 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.

5.15 Government Consents. Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.

5.16 Accounts. As of the Closing Date, all of Borrower’s operating, depository
and investment accounts are listed on the Schedule. On and after the 60th day
following the Closing Date, none of Borrower’s nor any Subsidiary’s cash or
investment securities are invested except in accordance with Section 6.8 hereof.

 

14



--------------------------------------------------------------------------------

5.17 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank as of the
date such representation, warranty or certificate was made, when taken together
with all such written certificate or written statements, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained in such certificates or statements not
misleading.

6. AFFIRMATIVE COVENANTS.

Borrower shall do all of the following:

6.1 Good Standing. Borrower shall maintain its and each of its Subsidiaries’
corporate existence and good standing in its jurisdiction of incorporation and
maintain qualification in each jurisdiction in which it is required under
applicable law except when failure to maintain such qualification could not
reasonably be expected to have a Material Adverse Effect. Borrower shall
maintain, and shall cause each of its Subsidiaries to maintain, in force all
licenses, approvals and agreements, the loss of which could reasonably be
expected to have a Material Adverse Effect.

6.2 Government Compliance. Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which could have a
Material Adverse Effect.

6.3 Financial Statements, Reports, Certificates. Borrower shall deliver the
following to Bank: (a) as soon as available, but in any event within thirty
(30) days after the last day of each month while any Obligations are outstanding
and within thirty (30) days after the last day of each quarter when no
Obligations are outstanding (provided that prior to any Credit Extension
Borrowers shall deliver to Bank any prior monthly deliverables provided for
under this clause (a) not previously provided on a monthly basis), a Borrowing
Base Certificate signed by a Responsible Officer in substantially the form of
Exhibit C hereto, together with aged listings of accounts receivable and
accounts payable by invoice date; (b) as soon as available, but in any event
within thirty (30) days after the last day of each month while any Obligations
are outstanding and within thirty (30) days after the last day of each quarter
when no Obligations are outstanding (provided that prior to any Credit Extension
Borrowers shall deliver to Bank any prior monthly deliverables provided for
under this clause (b) not previously provided on a monthly basis), a company
prepared consolidated balance sheet, income statement, and cash flow statement
covering Borrower’s consolidated operations during such period, prepared in
accordance with GAAP, consistently applied, in a form reasonably acceptable to
Bank and certified by a Responsible Officer, together with a Compliance
Certificate signed by a Responsible Officer in substantially the form of Exhibit
D hereto; (c) as soon as available, but in any event within one hundred eighty
(180) days after the end of Borrower’s fiscal years 2020 and beyond, audited
consolidated financial statements of Borrower prepared in accordance with GAAP,
consistently applied, together with an unqualified opinion on such financial
statements of PriceWaterhouseCoopers or another independent certified public
accounting firm reasonably acceptable to Bank; (d) as soon as available, but in
any event no later than the earlier to occur of thirty (30) days following the
beginning of each fiscal year or the date of approval by Borrower’s board of
directors, an annual operating budget and financial projections (including
income statements, balance sheets and cash flow statements) for such fiscal
year, presented in a monthly format, approved by Borrower’s board of directors,
and in a form and substance reasonably acceptable to Bank (each, a “Financial
Plan”); (e) copies of all statements, reports and notices sent or made available
generally by Borrower to its security holders or to any holders of Subordinated
Debt and, if applicable, all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission; (f) promptly upon receipt of notice thereof,
a report of any legal actions pending or threatened in writing against Borrower
or any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of Two Hundred Thousand Dollars ($200,000) or more; and (g) such
budgets, sales projections, operating plans or other financial information as
Bank may reasonably request from time to time.

 

15



--------------------------------------------------------------------------------

6.4 Audits. Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise the Collateral at Borrower’s expense, provided
that such audits will be conducted no more often than every twelve (12) months
unless an Event of Default has occurred and is continuing.

6.5 Inventory; Returns. Borrower shall keep all Inventory in good and marketable
condition, free from all material defects except for Inventory for which
adequate reserves have been made. Returns and allowances, if any, as between
Borrower and its account debtors shall be on the same basis and in accordance
with the usual customary practices of Borrower, as they exist at the time of the
execution and delivery of this Agreement as they may arise in the ordinary
course of business. Borrower shall promptly notify Bank of all returns and
recoveries and of all disputes and claims, where the return, recovery, dispute
or claim involves more than One Hundred Thousand Dollars ($100,000).

6.6 Taxes. Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment or deposit of all federal, state, and local taxes, assessments,
or contributions required of it by law, and will execute and deliver to Bank, on
demand, appropriate certificates attesting to the payment or deposit thereof;
and Borrower will make, and will cause each Subsidiary to make, timely payment
or deposit of all tax payments and withholding taxes required of it by
applicable laws, including, but not limited to, those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Bank with proof satisfactory to Bank indicating that
Borrower or a Subsidiary has made such payments or deposits; provided that
Borrower or a Subsidiary need not make any payment if the amount or validity of
such payment is contested in good faith by appropriate proceedings and is
reserved against (to the extent required by GAAP) by Borrower.

6.7 Insurance.

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof. Borrower shall also maintain insurance relating to Borrower’s
business, ownership and use of the Collateral in amounts and of a type that are
customary to businesses similar to Borrower’s.

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as are reasonably satisfactory to Bank. All such policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee thereof, and all
liability insurance policies shall show the Bank as an additional insured and
shall specify that the insurer must give at least twenty (20) days’ notice to
Bank before canceling its policy for any reason. Upon Bank’s request, Borrower
shall deliver to Bank certified copies of such policies of insurance and
evidence of the payments of all premiums therefor. All proceeds payable under
any such policy shall, at the option of Bank, be payable to Bank to be applied
on account of the Obligations. Notwithstanding the foregoing, so long as no
Event of Default has occurred and is continuing, Borrower shall have the option
of applying the proceeds of any casualty insurance in the amount of up to One
Hundred Thousand Dollars ($100,000) toward the replacement or repair of
destroyed or damaged property; provided that any such replaced or repaired
property (i) shall be of equal or like value as the replaced or repaired
Collateral and (ii) shall be deemed Collateral in which Bank has been granted a
security interest.

 

16



--------------------------------------------------------------------------------

6.8 Accounts.

(a) Borrower shall (i) maintain and shall cause each of its Subsidiaries to
maintain its primary domestic depository, operating, and investment accounts
with Bank and (ii) endeavor to utilize and shall cause each of its Subsidiaries
to endeavor to utilize Bank’s International Banking Division for any
international banking services required by Borrower, including, but not limited
to, foreign currency wires, hedges, swaps, foreign exchange contracts, and
letters of credit. For each account that Borrower maintains outside of Bank,
Borrower shall cause the applicable bank or financial institution at or with
which any such account is maintained to execute and deliver an account control
agreement or other appropriate instrument in form and substance reasonably
satisfactory to Bank.

(b) In addition to and without limiting the restrictions in (a), Borrower shall
provide Bank five (5) days prior written notice before establishing any banking
or investment account at or with any bank or financial institution other than
Bank or Bank’s Affiliates. For each banking or investment account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any such account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such account to perfect Bank’s Lien in such account in accordance
with the terms hereunder which Control Agreement may not be terminated without
the prior written consent of Bank. The provisions of the previous sentence shall
not apply to deposit accounts exclusively used for payroll, payroll taxes, and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees and identified to Bank by Borrower as such.

6.9 Financial Covenants.

(a) Asset Coverage Ratio. Borrower shall maintain at all times a ratio of
Borrower’s unrestricted cash maintained in accounts at Bank plus the amount of
all Eligible Accounts (as calculated and on line #15 of the Borrowing Base
Certificate) to the amount of all Obligations owing to Bank of at least 1.50 to
1.00.

6.10 Intellectual Property Rights.

(a) Borrower shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any.

(b) Borrower shall (i) give Bank not less than 10 days prior written notice of
the filing of any applications or registrations with the United States Copyright
Office, including the title of such intellectual property rights to be
registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed, and (ii) prior to the
filing of any such applications or registrations, shall execute such documents
as Bank may reasonably request for Bank to maintain its perfection in such
intellectual property rights to be registered by Borrower, and upon the request
of Bank, shall file such documents simultaneously with the filing of any such
applications or registrations. Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (A) a copy of such applications or registrations, without the
exhibits, if any, thereto, (B) evidence of the filing of any documents requested
by Bank to be filed for Bank to maintain the perfection and priority of its
security interest in such intellectual property rights, and (C) the date of such
filing.

(c) Bank may audit Borrower’s Intellectual Property Collateral to confirm
compliance with this Section, provided such audit may not occur more often than
twice per year, unless an Event of Default has occurred and is continuing. Bank
shall have the right, but not the obligation, to take, at Borrower’s sole
expense, any actions that Borrower is required under this Section to take but
which Borrower fails to take, after 15 days’ notice to Borrower. Borrower shall
reimburse Bank for all costs and expenses incurred in the exercise of its rights
under this Section.

 

17



--------------------------------------------------------------------------------

6.11 Notices of Commercial Tort Claims; Event of Default. Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event described in Section 8 which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default, Borrower shall give written notice to Bank of such occurrence, which
such notice shall include a reasonably detailed description of such Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default. If Borrower shall acquire a commercial
tort claim (as defined in the Code), Borrower shall promptly notify Bank in
writing of the general details thereof and grant to the Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Bank.

6.12 Use of Proceeds. Borrower shall use the proceeds of the Advances solely as
working capital to fund its general business requirements in accordance with the
provisions of this Agreement and not for personal, family, household or
agricultural purposes.

6.13 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to affect the purposes of this Agreement.

6.14 Lockbox and Collections Account.

(a) On and after the ninetieth (90th) day following written notice by Bank to
Borrower (the “Lockbox Notice”), but subject to subsections (b) and (c) below,
all proceeds of Accounts shall be deposited into a post office box under Bank’s
control (a “Lockbox”) or a restricted account maintained with Bank (the
“Collections Account”), pursuant to the terms of such lockbox and account
agreements as Bank shall reasonably request from time to time (the “Lockbox
Agreements”). Borrower shall thereafter use the Lockbox and Collections Account
address as the remit to and payment address for all proceeds of Accounts.
Thereafter, if Borrower receives any amount despite such instructions, Borrower
shall immediately deliver such payment to Bank in the form received, except for
an endorsement to the order of Bank and, pending such delivery, shall hold such
payment in trust for Bank. Bank shall credit all amounts deposited into Lockbox
or the Collections Account to Borrower’s operating account maintained at Bank
within two (2) Business Days after clearance of such deposits; provided however
that upon an Event of Default that is continuing, Bank may. at its option credit
all or any portion of amounts paid into the Collections Account first against
any amounts owing to Bank. and then any remaining balance of such amount shall
be credited to Borrower’s operating account maintained at Bank. Bank may, in its
sole discretion after the occurrence of an Event of Default that is continuing,
send requests for verification of Accounts or notify Borrower’s account debtors
of the assignment of such Accounts to Bank, and take such other actions as set
forth in the lockbox Agreements. Upon Bank’s request, Borrower shall cause any
third-party payment processors to execute and deliver an acknowledgment and
payment direction letter in form and substance reasonably satisfactory to Bank.

(b) Bank shall only deliver a Lockbox Notice to Borrower if (i) an Event of
Default has occurred that is continuing or (ii) if the result of dividing
(x) the sum of Borrower’s unrestricted cash at Bank plus the amount available
for borrowing under the Revolving Facility (assuming for this purpose that no
default or Event of Default is then continuing) by (y) the absolute value of the
average of Borrower’s monthly Adjusted EBDA for the trailing three month period
(“Remaining Months liquidity”), measured as of the last day of the most recently
completed month, is less than six (6).

 

18



--------------------------------------------------------------------------------

(c) If, within forty-five (45) days following the delivery of the Lockbox
Notice, Bank receives evidence satisfactory to Bank that Borrower has received
sufficient cash proceeds front the sale and issuance of its equity securities
(or convertible notes that constitute Subordinated Debt) such that the Remaining
Months Liquidity is nine (9) or greater, then Borrower need not comply with
subsection (a) above.

7. NEGATIVE COVENANTS.

Borrower will not do any of the following:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property with a fair market value in excess of
$100,000 (but not to exceed $250,000 in the aggregate in any fiscal year), other
than: (i) Transfers of Inventory in the ordinary course of business;
(ii) Transfers of non-exclusive licenses and similar arrangements for the use of
the property of Borrower or its Subsidiaries in the ordinary course of business;
(iii) Transfers of worn-out or obsolete Equipment, or (iv) Transfers that
constitute Permitted Liens or Permitted Investments.

7.2 Change in Business; Change in Control or Executive Office. Engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in a manner substantially similar to that conducted by Borrower
as of the Closing Date; or suffer or permit a Change in Control; or without
thirty (30) days prior written notification to Bank, relocate its chief
executive office or state of incorporation or change its legal name; or without
Bank’s prior written consent, change the date on which its fiscal year ends.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person, provided
however, only advance written notice to the Bank will be required for any action
restricted by this Section 7.3 if all Obligations are paid in full in cash out
of the proceeds of the initial closing of such action and such payment is listed
as a condition to the consummation of such action.

7.4 Indebtedness. Create, incur, assume or be or remain liable with respect to
any Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness.

7.5 Encumbrances. Create, incur, assume or suffer to exist any Lien with respect
to any of its property (including without limitation, its Intellectual Property
Collateral), or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries to do so,
except for Permitted Liens, or agree with any Person other than Bank not to
grant a security interest in, or otherwise encumber, any of its property
(including without limitation, its Intellectual Property Collateral), or permit
any Subsidiary to do so, other than in connection with Liens permitted by clause
(c) of the definition of Permitted Lien.

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so, except that (i) Borrower may convert
any of its convertible securities into other securities pursuant to the terms of
such convertible securities or otherwise in exchange thereof, (ii) Borrower may
pay dividends solely in common stock, (iii) Borrower may repurchase the stock of
former employees, officers, directors, advisors or consultants pursuant to stock
repurchase agreements as long as an Event of Default does not exist prior to
such repurchase or would not exist after giving effect to such repurchase, and
(iv) Subsidiaries may make distributions to Borrower.

 

19



--------------------------------------------------------------------------------

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments; or maintain or invest any of its cash or investment
securities with a Person other than Bank or permit any of its Subsidiaries to do
so unless such Person has entered into an account Control Agreement with Bank in
form and substance satisfactory to Bank; or suffer or permit any Subsidiary to
be a party to, or be bound by, an agreement that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower. Notwithstanding
the provisions of this Section 7.7, the Borrower may maintain (i) a money market
deposit account with JPMorgan Chase Bank, N.A. in an amount up to $250,000 for
the purpose of securing a corporate credit card program; provided that Borrower
use best efforts to obtain an account control agreement in favor of Bank with
respect to such account, and (ii) an investment account with JPMorgan Chase
Bank, N.A., provided that Borrower obtains an account control agreement in favor
of Bank with respect to such account within ninety (90) days of the Closing
Date.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
(i) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (ii) cash
and/or equity incentive arrangements with its employees and management in the
ordinary course of Borrower’s business, (iii) the issuance of stock, stock
options, warrants and similar instruments and any related subscription or
stockholders agreements to Borrower’s stockholders, employees, directors
advisors or consultants, (iv) payment of directors fees and reimbursement of
expenses of any directors, or (v) transaction existing as of the date hereof and
as set forth on the Schedule.

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt (including the Investor Subordination
Agreement), or amend any provision contained in any documentation relating to
the Subordinated Debt without Bank’s prior written consent. For the abundance of
caution, in no event shall Borrower make any payment under any Subordinated Debt
if an Event of Default has occurred and is continuing or would occur as a result
of such payment.

7.10 Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than Borrower’s location set forth in
Section 10 unless the owner/landlord of such location has executed a
consent/waiver in favor of Bank, in form and substance reasonably satisfactory
to Bank.

7.11 Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.

 

20



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1 Payment Default. If Borrower fails to pay, when due, any of the Obligations;

8.2 Covenant Default.

(a) If Borrower fails to perform any obligation in Sections 6.3, 6.4, 6.6, 6.7,
6.8, 6.9, 6.10(b), or 6.11 or violates any of the covenants contained in Article
7 of this Agreement; or

(b) If Borrower fails or neglects to perform or observe any other obligation
under Article 6 not listed in clause (a) above or any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within fifteen days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the fifteen day period or cannot after diligent attempts by Borrower be
cured within such fifteen day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed 30 days) to attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default but no Credit Extensions will be
made.

8.3 Material Adverse Effect. If there occurs any circumstance or circumstances
that could reasonably be expected to have a Material Adverse Effect;

8.4 Attachment. If any portion of Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within ten (10) days, or if Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs, or if a judgment or other
claim becomes a lien or encumbrance upon any material portion of Borrower’s
assets, or if a notice of lien, levy, or assessment is filed of record with
respect to any of Borrower’s assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period);

8.5 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within forty-five (45) days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

8.6 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower is a party or by which it is bound resulting in a
right by a third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of One Hundred Thousand
Dollars ($100,000) or which could reasonably be expected to have a Material
Adverse Effect;

 

21



--------------------------------------------------------------------------------

8.7 Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least One Hundred Thousand Dollars
($100,000) shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) days (provided that no Credit Extensions will
be made prior to the satisfaction or stay of such judgment); or

8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

8.9 Subordinated Debt. Any document, instrument, or agreement evidencing the
subordination of any Subordinated Debt shall for any reason be revoked or
invalidated or otherwise cease to be in full force and effect, any Person shall
be in breach thereof or contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations shall for any reason be subordinated or shall not have the
priority contemplated by this Agreement or any applicable subordination or
intercreditor agreement

9. BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand (except as expressly set forth below) do any one or more of the
following, all of which are authorized by Borrower:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(d) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

(e) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, or (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

 

22



--------------------------------------------------------------------------------

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s rights, title
and interest in and to any labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral
and, in connection with Bank’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements shall inure to
Bank’s benefit;

(g) Dispose of the Collateral by way of one or more contracts or transactions,
for cash or on terms, in such manner and at such places (including Borrower’s
premises) as Bank determines is commercially reasonable, and apply any proceeds
to the Obligations in whatever manner or order Bank deems appropriate;

(h) Bank may credit bid and purchase at any public sale; and

(i) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower, and any surplus will be paid to the
Borrower or to other persons legally entitled thereto.

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions hereunder is terminated.

9.3 Accounts Collection. At any time after the occurrence of an Event of
Default, Bank may notify any Person owing funds to Borrower of Bank’s security
interest in such funds and verify the amount of such Account. Borrower shall
collect all amounts owing to Borrower for Bank, receive in trust all payments as
Bank’s trustee, and immediately deliver such payments to Bank in their original
form as received from the account debtor, with proper endorsements for deposit.

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; (b) set up
such reserves under a loan facility in Section 2.1 as Bank deems reasonably
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.7
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

23



--------------------------------------------------------------------------------

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever. All risk of loss, damage
or destruction of the Collateral shall be borne by Borrower.

9.6 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given.

9.7 Demand; Protest. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Bank on which Borrower may in any way be liable.

10. NOTICES.

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Bank or
Borrower may change its mailing or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10. Advance
requests may be made in the manner specified in Section 2.1(a)(ii).

 

  If to Borrower:

EverQuote, Inc.

   

210 Broadway, Suite 302

   

Cambridge, MA 02139

   

Attn: John B. Wagner, CFO

 

  If to Bank:

Western Alliance Bank

   

55 Almaden Blvd.

   

San Jose, CA 95113

   

Attn: Note Department

 

   

and

 

   

Western Alliance Bank

   

28 State Street, Suite 2301

   

Boston, MA 02109

   

Attn: Darren Gastrock

 

24



--------------------------------------------------------------------------------

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement and all other Loan Documents (except as otherwise expressly
provided in any of the Loan Documents) shall be governed by, and construed in
accordance with, the internal laws of the State of California, without regard to
principles of conflicts of law. Each of Borrower and Bank hereby submits to the
exclusive jurisdiction of the state and Federal courts located in the County of
Santa Clara, State of California. BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

12. JUDICIAL REFERENCE PROVISION.

12.1 In the event the jury trial waiver set forth above is not enforceable, the
parties elect to proceed under the following judicial reference provision.

12.2 With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other Loan Document), will be resolved
by a reference proceeding in California in accordance with the provisions of
Sections 638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Loan Documents, venue for the
reference proceeding will be in the state or federal court in the county or
district where the real property involved in the action, if any, is located or
in the state or federal court in the county or district where venue is otherwise
appropriate under applicable law (the “Court”).

12.3 The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver, and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 

25



--------------------------------------------------------------------------------

12.4 The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

12.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference, and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

12.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

12.7 Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

12.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

12.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act § 1280 through §
1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

26



--------------------------------------------------------------------------------

12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

13. GENERAL PROVISIONS.

13.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Borrower without Bank’s prior written consent, which consent may be
granted or withheld in Bank’s sole discretion. Bank shall have the right without
the consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

13.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank as a result of or in any
way arising out of, following, or consequential to transactions between Bank and
Borrower whether under this Agreement, or otherwise (including without
limitation attorneys’ fees and expenses), except for losses (other than any
incidental, indirect, special, consequential or punitive damages or losses)
arising from by Bank’s gross negligence or willful misconduct.

13.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

13.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.5 Amendments in Writing, Integration. Neither this Agreement nor the Loan
Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

13.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

13.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrower. The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

 

27



--------------------------------------------------------------------------------

13.8 Confidentiality. In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the Credit Extensions so long as such prospective transferee or
purchaser is subject to similar confidentiality obligations, (iii) as required
by law, regulations, rule or order, subpoena, judicial order or similar order,
(iv) as may be required in connection with the examination, audit or similar
investigation of Bank, and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder. Confidential information hereunder shall
not include information that either: (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

13.9 Patriot Act Notice. Bank hereby notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
names and addresses and other information that will allow Bank, as applicable,
to identify the Borrower in accordance with the Patriot Act.

13.10 Transitional Arrangements. On the Closing Date, this Agreement shall
amend, restate and supersede the Original Agreement in its entirety, except as
provided in this Section. On the Closing Date, the rights and obligations of the
parties evidenced by the Original Agreement shall be evidenced by this Agreement
and the other Loan Documents and the grant of security interest in the
Collateral by the Borrowers under the Original Agreement and the other “Loan
Documents” (as defined in the Original Agreement) shall continue under this
Agreement and the other Loan Documents, and such security interest and any other
rights and obligations which by their express terms survive the termination of
the Loan Documents shall not in any event be terminated, extinguished, novated
or annulled but shall hereafter be governed by this Agreement and the other Loan
Documents. All references to the Original Agreement in any Loan Document or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Agreement and the provisions hereof as amended, restated, or
otherwise modified from time to time.

14. NOTICE OF FINAL AGREEMENT.

BY SIGNING THIS AGREEMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS
WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

[SIGNATURE PAGE FOLLOWS]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

EVERQUOTE, INC.

By:

 

/s/ John Wagner

Title:

 

CFO

WESTERN ALLIANCE BANK, an Arizona corporation

By:

 

/s/ Darren Gastrock

Title:

 

Director

 



--------------------------------------------------------------------------------

EXHIBIT A

 

DEBTOR:    EVERQUOTE, INC. SECURED PARTY:    WESTERN ALLIANCE BANK, an Arizona
corporation

COLLATERAL DESCRIPTION ATTACHMENT

TO LOAN AND SECURITY AGREEMENT

All rights, title and interest of the Borrower in all personal property of
Borrower (herein referred to as “Borrower” or “Debtor”) whether presently
existing or hereafter created or acquired, and wherever located, including, but
not limited to:

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), commercial tort claims,
deposit accounts, documents (including negotiable documents), equipment
(including all accessions and additions thereto), intellectual property and
other general intangibles (including payment intangibles and software), goods
(including fixtures), instruments (including promissory notes), inventory
(including all goods held for sale or lease or to be furnished under a contract
of service, and including returns and repossessions), investment property
(including securities and securities entitlements), letter of credit rights,
money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

ADVANCE REQUEST FORM

(To be submitted no later than 3:00 PM to be considered for same day processing)

 

To:   WESTERN ALLIANCE BANK Fax:   Date:  

         

From:

 

EverQuote, Inc.

  Borrower’s Name  

 

  Authorized Signature  

 

  Authorized Signer’s Name (please print)  

 

 

Phone Number

To Account #                                          
                               

Borrower hereby requests funding of an Advance in the amount of $_________ in
accordance with the Revolving Facility as defined in the Amended and Restated
Loan and Security Agreement dated August 7, 2020.

Borrower hereby authorizes Lender to rely on facsimile stamp signatures and
treat them as authorized by Borrower for the purpose of requesting the above
advance.

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this Advance Request; provided that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

WESTERN ALLIANCE BANK

55 Almaden Boulevard, San Jose, CA 95113

Company: EVERQUOTE, INC.

ACCOUNTS RECEIVABLE BORROWING BASE CALCULATION:                 As of Date:
                        

 

1.

  

Add: Accounts Receivable Aged Current to 30 Days

        $ 0    

2.

  

Add: Accounts Receivable Aged 31 to 60 Days

        $ 0    

3.

  

Add: Accounts Receivable Aged 61 to 90 Days

        $ 0    

4.

  

Add: Accounts Receivable Aged 91 Days and Over

        $ 0    

5.

  

GROSS ACCOUNTS RECEIVABLE

          $ 0  

6.

  

Less: Accounts Receivable Aged over

     90  days       $ 0          

 

 

        

7.

  

Less: U.S. Government Receivables (Net of > 90s)

        $ 0    

8.

  

Less: Foreign Receivables (Net of > 90s)

        $ 0    

9.

  

Less: Affiliate or Related Accounts Receivables (Net of > 90s)

        $ 0    

10.

  

Less: Account concentration in excess of

     35 %       $ 0          

 

 

        

11.

  

Less: Cross Aging

     35 %       $ 0          

 

 

        

12.

  

Less: Contra Accounts

        $ 0    

13.

  

Less: Over 90 day A/R credits

        $ 0    

14.

  

Add: Lines 6 through 13—Total Ineligible Accounts

        $ 0    

15.

  

NET ELIGIBLE ACCOUNTS RECEIVABLE

          $ 0  

16.

  

Account Receivable Advance Rate

          80 %   

17.

  

ACCOINTS RECEIVABLE BORROWING BASE

          $ 0     

MAXIMUM AVAILABLE LINE OF CREDIT

     $ 25,000,000               

 

 

      

18.

  

Less: Outstanding Loan Balance

          $ 0  

19.

  

AVAILABLE FOR DRAW/NEED TO PAY

          $ 0  

If line #19 is a negative number, this amount must be remitted to the Bank
immediately to bring loan balance into compliance.

By signing this form you authorize the Bank to deduct any advance amounts
directly from the company’s checking account at Western Alliance Bank in the
event there is an Overadvance.

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this

Borrowing Base Certificate complies with the representations and warranties set
forth in the Loan and Security Agreement between the undersigned and Western
Alliance Bank.

 

 

                 Date:                           

 

Prepared By:       

 

                 Date:                           

 

Bank Reviewed:       

 

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

TO:           WESTERN ALLIANCE BANK

FROM:     EVERQUOTE, INC.

The undersigned authorized officer of EVERQUOTE, INC. hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in compliance for
the period ending _______________ with all required covenants except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct as of the date hereof (in each case other than
representations and warranties made as of a specific date, in which case such
date). Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant    Required    Complies A/R & A/P Agings    Quarterly within
30 days so long as no Obligations are outstanding; Monthly within 30 days when
any Obligations are outstanding    Yes    No Borrowing Base Certificate   
Quarterly within 30 days so long as no Obligations are outstanding; Monthly
within 30 days when any Obligations are outstanding    Yes    No Monthly
financial statements    Quarterly within 30 days so long as no Obligations are
outstanding; Monthly within 30 days when any Obligations are outstanding    Yes
   No Compliance Certificate    Quarterly within 30 days so long as no
Obligations are outstanding; Monthly within 30 days when any Obligations are
outstanding    Yes    No Annual audited financial statements    FYE within 180
days    Yes    No Annual operating budget, sales projections and operating plans
approved by board of directors    Annually no later than 30 days after the
beginning of each fiscal year or Board approval    Yes    No A/R Audit   
Initial and Annual    Yes    No Deposit balances with Bank    $
___________________       Deposit balance outside Bank    $ ___________________
      Financial Covenant    Required    Actual    Complies Minimum Asset
Coverage Ratio    1.50:1.00    _____:1.00    Yes    No

 

Comments Regarding Exceptions: See Attached.    BANK USE ONLY Sincerely,   
Received by:                                                 
                        AUTHORIZED SIGNER                                       
              Date:                                                          
SIGNATURE       Verified:                                                    
                                                    
                        AUTHORIZED SIGNER TITLE       Date:
                                                         
                                                     DATE    Compliance Status
                        Yes         No

Exhibit D

 